           Case 1:14-cv-09989-AT-RWL Document 165
                                              164 Filed 09/14/20 Page 1 of 1

                                   GRIGGS & ADLER, P.C.
                                           ATTORNEYS AT LAW
                                              2513 FOWLERS LANE
                                        RESTON, VIRGINIA 20191-2101
                                       (703) 716-2863 FAX (703) 716-2865
                                        E-Mail:griggsandadler@comcast.net

DEBRA BETH ADLER +
JOHN WYETH GRIGGS*
+ Admitted DC, VA
* Admitted AK, DC, FL, VA
                                          September 14, 2020
                                                                                         VIA ECF


Hon. Robert W. Lehrburger
United States Magistrate Judge
United States Courthouse
500 Pearl Street                                                       9/14/2020
New York, NY 10007

            Re: Emil Shasha, Trustee, et al., v. Peter L. Malkin, et al., No. 14-CV-9989 (AT) (RWL)

Dear Judge Lehrburger:

        Pursuant to Rule I.F., RWL Individual Practice Rules, Plaintiffs represented by the
undersigned counsel respectfully request an extension of thirty (30) days within which to
respond to the Court’s Order dated September 2, 2020 (Dkt. 163). The original due date for
responding is September 16, 2020, and there have been no previous requests for adjournment or
extension. As instructed by the Court, the undersigned has conferred with counsel for
Defendants and was advised that counsel for Defendants take no position regarding this request.
The undersigned counsel has informed all of his clients about the results of the arbitration, but
has been unable to complete consultations concerning next steps and will be unable to do so prior
to mid-October. At least one client is unavailable until mid-October, and others need more time
to assess the options.

                                                             Respectfully submitted,

                                                             /s/ John W. Griggs

                                                             John W. Griggs
                                                             Pro Hac Vice Counsel for Plaintiffs Trustees
                                                             of the Violet Shuker Shasha Trust, Trustees
        9/14/2020                                            of the Adler Family Trust, Trustee of the
                                                             Gilbert M. Edelman Trust, the Empire State
                                                             Liquidity Fund, LLC, Melvyn H. Halper,
                                                             Phyllis J. Halper, Wendy S. Tamis, Mary
                                                             Jane Fales, and Judith Jacobson



cc: Parties of record
